DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted 4/26/2021 and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.      Claims 1-2, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viehmann (US Pub. 2007/0023618; hereinafter “Viehmann”).
         Regarding claim 1, Viehmann discloses, in Figs. 1-4, an optical detector (an arc detection system is a combination of # 2-4 in Fig. 1) for a high-voltage cable accessory (a conductor 1 in electrical equipment, in particular, on lines, cables and/or plug connections or contact sites; see Fig. 1 and [0002 and 0028]), comprising:          an optical fiber (an optical fiber 2) transmitting a radiation generated by an electrical discharge of the high-voltage cable accessory (an electrical arc occurs from the electrical conductor 1, the light arising thereby is coupled into optical fiber 2 directly on the inside of optical fiber 2. See [0028]) at a wavelength of the radiation generated by the electrical discharge (the electrical arc released light having its own wavelengths; see at least in [0013]), the optical detector detecting the radiation at the wavelength of the radiation generated by the electrical discharge (an arc occurs from electrical conductor 1, the light arising thereby is coupled into optical fiber 2 directly on the inside of optical fiber 2. The light is conducted by optical fiber 2 to the optical/electrical transformer 3, whose signals are processed by the monitoring and evaluating unit 4. See at least in [0028]).
         Regarding claim 2, Viehmann discloses the optical detector of claim 1, further comprising an optical transducer (an optical/electrical converter 3) connected to the optical fiber and generating an electrical signal from the radiation transmitted by the optical fiber (2).
         Regarding claim 4, Viehmann discloses the optical detector of claim 1, wherein the optical fiber does not have a fluorescent dye (the optical fiber of Viehmann does not require a cladding integrated the luminescent material to interact with electrical discharge. The light arising by the electrical discharge is coupled into optical fiber 2 directly on the inside of optical fiber 2. See at least in [0028]).

         Regarding claim 5, Viehmann discloses, in Figs. 1-4, a monitoring system (an arc detection system is a combination of # 2-4 in Fig. 1), comprising:           a high-voltage cable accessory (a conductor 1 in electrical equipment, in particular, on lines, cables and/or plug connections or contact sites; see Fig. 1 and [0002 and 0028]); and            an optical detector (an optical 2 and an optical/electrical transformer 3 in Fig. 1) detecting a radiation generated by an electrical discharge of the high-voltage cable accessory at a wavelength of the radiation generated by the electrical discharge (an arc occurs from electrical conductor 1, the light arising thereby is coupled into optical fiber 2 directly on the inside of optical fiber 2. The light is conducted by optical fiber 2 to the optical/electrical transformer 3, whose signals are processed by the monitoring and evaluating unit 4. See at least in [0028]).
         Regarding claim 14, Viehmann discloses, in Figs. 1-4, a method of detecting and/or monitoring electrical discharges occurring within an insulating part of a high-voltage cable accessory (arrangement for monitoring electrical equipment for the formation of accidental arcs is comprised of at least one electrical conductor formed as a single-wire or multi-wire line or cable. The optical fiber envelops one or more wire cores of the above-mentioned electrical conductor and thus simultaneously forms the electrical insulation of a line or the shielding of a cable. That is, the optical fiber is a direct component of a monitored electrical conductor and, in addition, simultaneously serves for its electrical insulation. See at least in [009] and claim 1), comprising:            optically sensing a radiation generated by an electrical discharge of the high-voltage cable accessory at a wavelength of the radiation generated by the electrical discharge (an arc occurs from electrical conductor 1, the light arising thereby is coupled into optical fiber 2 directly on the inside of optical fiber 2. The light is conducted by optical fiber 2 to the optical/electrical transformer 3, whose signals are processed by the monitoring and evaluating unit 4. See at least in [0028]).
5.      Claims 1-3, 6-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidmann et al. (US. Pub. 2018/0062370; hereinafter “Heidmann”).
         Regarding claim 1 and similarly claims 5 and 14, taking claim 1 as an example, Heidmann discloses, in Figs. 1-4, an optical detector (an optical detector, not illustrated, typically forms a so-called “FOF sensor”; see [0077]) for a high-voltage cable accessory (a high-voltage accessory 100), comprising:         an optical fiber (51) transmitting a radiation generated by an electrical discharge of the high-voltage cable accessory at a wavelength of the radiation generated by the electrical discharge, the optical detector detecting the radiation at the wavelength of the radiation generated by the electrical discharge (“The waveguide 51 is typically a fluorescent optical light-guiding. The absorption wave spectrum of the fluorophore is typically matched to the expected spectrum of the light signals in the field-control part 2. In particular, it may be provided that the core of the FOF contains both fluorophores with an absorption spectrum matched to the primary light signal and fluorophores with an absorption spectrum matched to an emission spectrum of the fluorophores of the partial zone 2a”, see [0074]).
         Regarding claim 2, Heidmann discloses the optical detector of claim 1, further comprising an optical transducer connected to the optical fiber and generating an electrical signal from the radiation transmitted by the optical fiber (see [0078 -0081]).
         Regarding claim 3, Heidmann discloses the optical detector of claim 2, wherein the optical transducer is a photodiode (see [0078 and Fig. 1).
          Regarding claim 6, Heidmann discloses the monitoring system of claim 5, wherein the high-voltage cable accessory has a field control element (a field control part 2) including an insulating field control body (an insulation zone 2) in and a deflector (a deflector 4) disposed within the insulating field control body.
         Regarding claim 7, Heidmann discloses the monitoring system of claim 6, wherein the insulating field control body has a region of translucent or transparent polysiloxane (see [0039]).
         Regarding claim 8, Heidmann discloses the monitoring system of claim 6, wherein the deflector is electrically conductive or semi-conductive and is opaque (see Fig. 1 and [0082]).
         Regarding claim 10, Heidmann discloses the monitoring system of claim 6, wherein the optical detector is mechanically and optically coupled with the field control element (see Fig. 1).
         Regarding claim 11, Heidmann discloses the monitoring system of claim 10, wherein the optical fiber has a sensing region positioned on an outer surface of the insulating field control body or at least partly embedded within the insulating field control body (see Fig. 1).
         Regarding claim 12, Heidmann discloses the monitoring system of claim 11, wherein the sensing region of the optical fiber is positioned along a path of the radiation that does not intersect with the deflector (see Fig. 1).
         Regarding claim 13, Heidmann discloses the monitoring system of claim 5, wherein the high-voltage cable accessory is formed as an end termination or as a cable joint (see [0001]).
         Regarding claim 15, Heidmann discloses the method of claim 14, wherein the radiation has a wavelength below 400 nm (see [0023]).
        
Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viehmann in view of Kim (US. Pub. 2017/0138999; hereinafter “Kim”).
        Regarding claim 3, Viehmann discloses the optical detector of claim 2, except for specifying that wherein the optical transducer is a photodiode.
         Kim discloses, in Figs. 5 and 12, an arc flash detection device comprising an optical fiber 110 having a fine pattern 111 for receiving arc flash light and an optical receiver for detecting the arc flash light through a photodiode, wherein the optical transducer (the optical receiver) is a photodiode (Fig. 12 shows an optical receiver having a photodiode for detecting the light on the lateral periphery of the optical fiber).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the arc detection system of Viehmann by having the optical/electrical converter comprising a photodiode as taught by Kim, for purpose of the sensitivity level of the detection device can be adjusted and optimized (see [0107-0108]).
        Regarding claim 15, Viehmann discloses the method of claim 14, except for explicitly specifying that wherein the radiation has a wavelength below 400 nm.
         Kim discloses, in Figs. 5 and 12, an arc flash detection device comprising an optical fiber 110 having a fine pattern 111 for receiving arc flash light and an optical receiver for detecting the arc flash light through a photodiode, wherein the radiation of the arc flash has a wavelength below 400 nm (see [0072, 0091-00092, 0110]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the arc detection system of Viehmann by having the radiation of the arc flash has a wavelength below 400 nm, in order to meet the system design and specification requirement.

6.     Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viehmann in view of Heidmann et al. (US. Pub. 2018/0062370; hereinafter “Heidmann”).
        Regarding claim 6, Viehmann discloses the monitoring system of claim 5, except for specifying that wherein the high-voltage cable accessory has a field control element including an insulating field control body and a deflector disposed within the insulating field control body.
     Heidmann discloses, in Fig. 1, a high-voltage device for receiving a high-voltage cable accessory (100) having a conductor (11) designed to conduct an electrical current and a cable (1) insulation surrounding the conductor, includes an insulation and a waveguide (51), wherein the high-voltage cable accessory has a field control element (a field control part 2) including an insulating field control body (insulation zones 2-3; see [0067])  and a deflector (a conductive deflector 4) disposed within the insulating field control body (see Fig. 1).        
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the arc detection system of Viehmann by the high-voltage cable accessory has a field control element including an insulating field control body and a deflector disposed within the insulating field control body as taught by Heidmann for purpose of degrading the electric field and avoid damage of the high-voltage cable set in a simple manner.
        Regarding claim 7, Viehmann and Heidmann disclose the monitoring system of claim 6, Heidmann further teaches wherein the insulating field control body has a region of translucent or transparent polysiloxane (see [0039]).
        Regarding claim 8, Viehmann and Heidmann disclose the monitoring system of claim 6, Heidmann further teaches wherein the deflector is electrically conductive or semi-conductive and is opaque (see Fig. 1 and [0082]).
        Regarding claim 9, Viehmann and Heidmann disclose the monitoring system of claim 6, wherein neither the field control element nor the optical detector has a fluorescent dye (Viehmann in view of Heidmann discloses the optical detector of Viehmann does not comprise fluorescent dye to interact with electrical discharge. The light arising by the electrical discharge is coupled into optical fiber 2 directly on the inside of optical fiber 2. See at least in [0028]).).
        Regarding claim 10, Viehmann and Heidmann disclose the monitoring system of claim 6, Heidmann further teaches wherein the optical detector is mechanically and optically coupled with the field control element (see Figs. 1-7).
        Regarding claim 11, Viehmann and Heidmann disclose the monitoring system of claim 10, wherein the optical fiber has a sensing region positioned on an outer surface of the insulating field control body or at least partly embedded within the insulating field control body (see Fig. 1 of Heidmann).
        Regarding claim 12, Viehmann and Heidmann disclose the monitoring system of claim 11, wherein the sensing region of the optical fiber is positioned along a path of the radiation that does not intersect with the deflector (see Fig. 1 of Heidmann).
        Regarding claim 13, Viehmann discloses the monitoring system of claim 5, except for explicitly specifying that wherein the high-voltage cable accessory is formed as an end termination or as a cable joint.
          Heidmann discloses, in Fig. 1, a high-voltage device for receiving a high-voltage cable accessory (100) having a conductor (11) designed to conduct an electrical current and a cable (1) insulation surrounding the conductor, includes an insulation and a waveguide (51), wherein the  high-voltage cable accessory is formed as an end termination or as a cable joint (see [0001]).        
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the arc detection system of Viehmann by the high-voltage cable accessory is formed as an end termination or as a cable joint as taught by Heidmann, in order to meet the system design and specification requirement.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Kreekon (U.S Pub. 2016/0336730) discloses a fuse box for mitigating arc faults and current surges (see specification for more details).
Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/26/2022